NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via a phone conversation with attorney James Edmondson on 1/12/2021. 
The application has been amended as follows:
1. (Currently Amended) A porous honeycomb heat storage structure comprising:
a honeycomb structure which has a porous partition wall which defines a plurality of cells extending from one end face to another end face and allows a reaction medium to flow into the cells; and 
a heat storage portion which is configured by filling a heat storage material performing heat storage and heat dissipation by a reversible chemical reaction with the reaction medium or physical adsorption/desorption in at least a portion of each cells,
wherein the heat storage portion has an area ratio in a range from 60% to 90% with respect to a cross sectional area of a honeycomb cross section orthogonal to an axial direction of the honeycomb structure 
wherein the cells are configured to include at least two types of first cells, and, second cells having a cell shape different from a cell shape of the first cells, the first cells and the second cells are arranged according to a predetermined arrangement standard, and 


REASONS FOR ALLOWANCE
Claims 1, 2, 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a porous honeycomb heat storage structure comprising: wherein the heat storage portion has an area ratio in a range from 60% to 90% with respect to a cross sectional area of a honeycomb cross section orthogonal to an axial direction of the honeycomb structure wherein the cells are configured to include at least two types of first cells, and, second cells having a cell shape different from a cell shape of the first cells, the first cells and the second cells are arranged according to a predetermined arrangement standard, and a first cells total open frontal area indicating a ratio of a total opening area of all the first cells in a honeycomb cross section with respect to the honeycomb cross section is set to be larger than a second cells total open frontal area indicating a ratio of total opening areas of all the second cells in the honeycomb cross section with respect to the honeycomb 
The closest prior art reference is: Ichimura (JP-2013124823-A):
 	Ichimura discloses a porous honeycomb heat storage structure comprising: a honeycomb structure which has a porous partition wall which defines a plurality of cells extending from one end face to another end face and allows a reaction medium to flow into the cells; and a heat storage portion which is configured by filling a heat storage material performing heat storage and heat dissipation by a reversible chemical reaction with the reaction medium or physical adsorption/desorption in at least a portion of each cells, 
However, Ichimura does not disclose the heat storage portion has an area ratio in a range from 60% to 90% with respect to a cross sectional area of a honeycomb cross section orthogonal to an axial direction of the honeycomb structure wherein the cells are configured to include at least two types of first cells, and, second cells having a cell shape different from a cell shape of the first cells, the first cells and the second cells are arranged according to a predetermined arrangement standard, and a first cells total open frontal area indicating a ratio of a total opening area of all the first cells in a honeycomb cross section with respect to the honeycomb cross section is set to be larger than a second cells total open frontal area indicating a ratio of total opening areas of all the second cells in the honeycomb cross section with respect to the honeycomb cross section, in the first cells, the heat storage portion is Page 6 of 13formed in all the first cells, and 
Further, there appears to be no reason to modify Ichimura to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763